Order entered December 18, 2020




                                  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00100-CR

           CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                    V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-75306-M

                                  ORDER

      Before the Court is appellant’s December 16, 2020 second motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

due on February 12, 2021.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE